CULLEN FUNDS TRUST AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT (the “Amendment”) dated as ofNovember 25, 2008, to the Fund AdministrationServicing Agreement, dated as ofJune 28, 2000, (the "Agreement"), as amended, is entered into by and between CULLEN FUNDS TRUST, a Delaware statutory trust (the "Trust") and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into an Agreement, as amended; and WHEREAS, the Trust desires to amend the fee schedule to add additional tax services; and WHEREAS, Paragraph 6 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit B of the Agreement is hereby superseded and replaced with Exhibit B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. CULLEN FUNDS TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Jeff Battaglia By: /s/Joe D.Redwine Printed Name: Jeff Battaglia Printed Name:Joe D.Redwine Title:Treasurer Title:President 1 Exhibit B Fund Administration Servicing Agreement – Cullen Funds Trust FUND ADMINISTRATION & COMPLIANCE SERVICES FEE SCHEDULE at November, 2008 Domestic Funds Annual fee based on assets per fund* [] basis points on the first $[] million [] basis points on the next $[] million [] basis points thereafter Minimum annual fee: $[] first fund; $[] each additional fund Extraordinary services – quoted separately Multiple classes – Add the following per class: []basis point at each level $[] per class minimum Annual legal administration – Add: [] basis point at each level $[] additional minimum Plus out-of-pocket expenses, including but not limited to: ●Postage, Stationery ●Programming, Special Reports ●Proxies, Insurance ●EDGAR filing ●Retention of records ●Federal and state regulatory filing fees ●Certain insurance premiums ●Expenses from board of director meetings ●Auditing and legal expenses ●Blue Sky conversion expenses (if necessary) ●All other out-of-pocket expenses Fees are billed monthly * Subject to CPI increase, Milwaukee MSA International Funds Annual fee based on assets per fund* [] basis points on the first $[] million [] basis points on the next $[] million [] basis points thereafter Minimum annual fee:$[] per fund Extraordinary services – quoted separately Multiple classes – Add the following per class: [] basis point at each level $[] per fund minimum Annual legal administration – Add: [] basis point at each level $[] additional minimum ●Plus out-of-pocket expenses, including but not limited to: ●Postage, Stationery ●Programming, Special Reports ●Proxies, Insurance ●EDGAR filing ●Retention of records ●Federal and state regulatory filing fees ●Certain insurance premiums ●Expenses from board of director meetings ●Auditing and legal expenses ●Blue Sky conversion expenses (if necessary) ●All other out-of-pocket expenses *Subject to CPI increase CCO support services $[] per year (subject to CPI increase) TAX SERVICES: Preparation and signing of tax returns beginning with the fiscal year ended June 30, 2009 for the Cullen High Dividend Equity Fund and the Cullen International High Dividend Fund:$[] per year for each of the two Funds. 2
